DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 20, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov (US 2017/0112985) in view of Reich et al. (US 2003/0045772).
Regarding claim 1, Yomtov discloses a control device for controlling rotational speed of a non-pulsatile ventricular assist device by an event-based within-a-beat control strategy, wherein the control device is configured to: alter the rotational speed of the VAD within a cardiac cycle of an assisted heart (e.g. ¶¶ 4, 27, etc.); and synchronize the alteration of the rotational speed with a heartbeat by at least one sequence of trigger signals that is related to at least one predetermined characteristic event in the cardiac cycle (e.g. ¶¶ 22); wherein the control device is configured to alter the rotational speed of the VAD to generate a predetermined pulsatility in an artery of interest within the cardiac cycle (e.g. ¶¶ 29 – detection of ischemia results in counter-pulsation, etc.).  Yomtov is clear that the purpose of the VAD is to control flow in the aorta (artery of interest) and further that the pump speed can be altered depending on conditions (e.g. ¶¶ 14, 42, etc.); however, it is unclear whether the rotational speed of the VAD is 
Regarding claim 2, the control device is configured to alter the rotational speed of the VAD for a predetermined pulse duration (Tc and TR, Fig. 4B; R wave segment, ([0027])) or a heart rate dependent pulse duration (Tc and TR, Fig. 4B). Par. 0014 mentions that physiological condition sensors (element 43) and can transmit any type of physiological parameter (i.e. pressure within a vessel, including arterial blood pressure) and further sensors (element 45, [0014]) provide a signal (a command signal) of sensed data representing a parameter related to cardiac demand. Par. 0036 mentions the minimum speed of the VAD can be set by signal processing circuitry (element 23, [0036]). All of the combined efforts of elements 23, 43, and 45 are capable of producing a desired minimum pulsatility, or maximum minus minimum arterial blood pressure, depending on sensed data gathered from the target artery. Par. 0027 mentions synchronization of at least one of a beginning and an end of the rotational speed 
Regarding claim 3, wherein the control device is configured to generate a speed command signal (ST segment measurement function - element 206, [0022]) for the alteration of the rotational speed of the VAD so that the predetermined desired minimum pulsatility is achieved (ischemia mode - element 214; [0022], [0025]); either in a first setup by an open-loop control, wherein the speed command signal is alternated between predefined (minimum and maximum speeds, [0022]) rotational speed levels using a command signal generator (normal sinus rhythm mode - element 218, [0022]) or in a second setup by a closed-loop pressure control in a feedback system, wherein the speed command signal is automatically set for each heartbeat. (Normal Sinus rhythm mode - element 218, [0022])
Regarding claim 4, the control device is configured to adjust the speed command signal (by the further sensors used for cardiac demand, element 45, [0014]) and the signal processing circuitry ([0036]) to achieve the predetermined desired minimum speed of the VAD which will produce the minimum pulsatility in the second setup.
Regarding claim 5, the control device is configured to alter the rotational speed of the VAD to generate the predetermined desired minimum pulsatility by the physiological sensors (element 43), further sensors (element 45), and signal processing circuitry ([0036]). Fig 4B shows that the ECG measures several intervals of data while Par. 0027 mentions the signal processing circuit (element 23) can time the beginning of this period TR from the R-wave of the preceding cardiac cycle.
Regarding claim 6, the minimum speed is typically non-zero speed, so that the pump runs continually. The signal processing circuit (element 23) is set at or above the minimum pump operating speed which keeps the arterial blood pressure per heartbeat above a predetermined threshold. ([0036]) Regarding claim 7, the signal processing circuitry (element 23) and processor module (element 18) is further configured to adjust the speed command signal (element 45) if a reduction in blood flow to the cardiac muscle is detected by switching to a ischemia mode (element 114) that increases the pulsatile speed while still synchronized to the heart to remain above a predetermined threshold value.
Regarding claim 8, Par. 0027 discloses the signal processing circuit (element 23) can initiate the increase in the pump speed after the R-wave of the preceding cycle and update the heart rate and recalculates for an upcoming cardiac event (Tc) frequently, and can yield reasonable synchronization of the pump speed increase with the onset of ventricular systole.
Regarding claim 9, the myocardial infarction mode may be to switch the pump drive 6 to a constant speed mode in order to increase the cardiac output in response to ST segment measurement exceeds a threshold indicative of myocardial infarction . ([0022]).
Regarding claim 10, wherein the device includes a pump drive circuit for applying power to the pump, one or more sensors to sense trigger signals from ECG, and signal processing circuit to monitor blood flow. (Abstract) the signal processing circuit actuates the pump drive circuit to vary the speed of the pump. ([0022])
Regarding claim 11, wherein the control device is configured to controls operation of the power source so as to drive the impeller at a set rotational speed and thus provide constant pumping action. (Background,[0004])
Regarding claim 12, the control device is configured to measure the at least one sequence of trigger signals (further signals - element 45) from at least one signal being a processed measuring signal. The processed measuring signal representing at least one of the listed physical qualities, being modulating pump speed during ventricular systole (maximum pump speed operating during ventricular systole ([0022]) and diastole ([0025]), but is not limited to that event. Par. 0022 also discloses that each electrode may provide additional electric vectors of the cardiac contraction as indicated during the QRS of the heartbeat. Par. 0014 discloses physiological condition sensors (element 43) which can be used to sense and transmit any type of physiological parameter, including but not limited to pressure within a vessel or chamber. Since the physiological parameters are not limited to parameters listed, they are able to sense at least one of the parameters listed in the claim. For example, using the physiological condition sensors to measure blood pressure within the chambers during ventricular systole (sucking in/relaxation/filling of the chamber) and ventricular diastole (pushing out/cardial contraction).
Regarding claim 13, wherein the control device is configured to determine from at least one processed measuring signal characteristic information, about the circulatory system within a cardiac cycle; and determine the at least one predetermined characteristic event for an upcoming cardiac cycle based on characteristic information determined during previous cardiac cycles. Par. 0028 shows an example of this: If a 
Regarding claim 14, wherein the control device is configured to determine from at least two processed measuring signals (ECG, Brief Summary, [0007]; and intrinsic heart rate, [0016]) and an impact of the alteration of the rotational speed of the VAD when deriving or predicting the at least one predetermined characteristic event. (Predict the onset of systole by processor and accelerating the pump, [0033])
Regarding claim 15, the control device is configured to control the rotational speed of the VAD so that in a diastolic phase of the cardiac cycle of the assisted heart the an amount of blood ejected into the aorta or into the pulmonary artery is such that a blood volume remains in the corresponding ventricle and co-ejection of the VAD and the ventricle during systole results in a predetermined minimum total peak blood flow. The signal processing circuit (element 23) along with the cardiac demand parameter sensor (element 45) can set the minimum speed at or above the minimum pump operating speed and the minimum speed can vary depending on sensed data ([0036]). In other words, the minimum operating speed that is predetermined by the signal processing circuit will produce the minimum total peak blood flow, depending on the determination of the cardiac demand parameter sensor.
Regarding claim 16, wherein the control device is configured operate at maximum speed during ventricular systole ([0022]) and the pump runs continually but speeds up and slows down during each cycle and can also vary depending on sensed data meaning that it may slow down during diastole if needed. ([0036])
Regarding claim 17, Par. 0022 discloses the device is configured to alter the rotational speed of the VAD can be determined by calculating a moving average of multiple detected sinus beats (which can be equated to an average VAD-induced blood flow) and in Par. 0036 can be set at or above a currently required minimum blood flow demand by the minimum pump operating speed of the assisted heart.
Regarding claim 18, A VAD for assistance of a heart, the VAD comprising a rotational speed control device [0004] configured to alter the rotational speed of the VAD within the cardiac cycle of the assisted heart. Par. 0022 mentions that the pattern of variation in the (altered) speed of the pump is synchronized with the intrinsic rhythm of the patient's heart as shown by the subcutaneous ECG signals so that the variation in speed of the pump has a substantially fixed phase relationship to the intrinsic rhythm of the heart. ([0022])
Regarding claim 20, wherein the VAD is a non-pulsatile rotational blood pump. ([0022]).
Regarding claim 31, wherein the one characteristic event is at least one of: a beginning of ventricular contraction (beginning of R-wave from preceding cycle), the cycle time may be a based on a moving average (based on R-wave) of the cycle time over a few cycles. (Fig. 4B, [0027])
Regarding claim 32, wherein preferably the at least one predetermined characteristic event in the cardiac cycle is at least one of the beginning of ventricular relaxation of the assisted heart and the closing of the aortic valve, (during diastole, [0025])
Regarding claim 35, while the pump speed is substantially constant during the cardiac cycle, the signal processing circuit (element, 23) optionally can alter the constant speed depending on conditions detected by the physiologic sensor (element 43). ([0038])
Claim 19, 21-26, 28-30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov in view of Reich, further in view of McBride et al. (USP# 7,841,976).
Regarding claims 19, 23-25 and 29, this rejection is made with the Examiner's best understanding of the claimed invention in light of the 35 USC 112 rejections above. Par. 0022 of Applicant's specification indicates polymer and synthetic materials appear to fall within the scope of what Applicant considers low mass and low weight uses the following prior art (McBride) will relied upon for rejection of claim 19 and the above listed claims that depend on it. Yomtov discloses a VAD that is driven by an electric motor (including impeller, Brief Summary [0004]) and is comprised of rotating parts (Brief Summary [0004]) but is silent to mention that the device is one of a low inertia by comprising low masses by being made of a low weight material, a driving means is arranged near to apart driven by the motor, a coupling or connection of the motor with a part driven by the motor is short, and all moving parts of the VAD have small diameters. However, in a similar field of invention McBride discloses a drive shaft being made of a polymer braid ([0167]), the drive shaft is connected to the motor and near to the impeller ([0166]), and for the VAD to fit within an artery it must be relatively small for the sake and to prevent causing added stresses to heart failure cases during surgical insertion ([0006]). Therefore, it would have been obvious for one of ordinary skill in the art before 
Regarding claim 21, Yomtov discloses a VAD but is silent mention that it is catheter-based. However, in a similar field of invention, McBride discloses a VAD that is surgically inserted through a catheter (conduit, element 250, [0062]) for the purpose of deploying the impeller in its larger deployed configuration so that fluid may flow relative to the impeller. Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Yomtov to be catheter-based, as taught and suggested by McBride, for purpose of deploying the impeller and allowing fluid to flow relative to the impeller ([0062]) and for preventing the risk of added stresses to heart failure cases during surgical insertion. ([0006])
Regarding claims 22, 28, and 30, Yomtov discloses a VAD, but fails to disclose that the VAD is comprises a driving means, that is not a rotation drive cable or drive wire, arranged very near to a moving part (impeller), the driving means arranged adjacent to the part (impeller), and the coupling or connection to the motor is a shaft. However, in a similar field of invention, McBride discloses a VAD that comprises a drive shaft that is coupled to the motor and is adjacent and near to an impeller ([0146]) for the purpose of preventing the risk of added stresses to heart failure cases during surgical insertion. ([0006]). Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the invention to modify Yomtov to comprise the above mentioned elements, as taught and suggested by McBride, for the purpose of 
Regarding claim 26, Applicant has only disclosed "low weight material" which is unclear as to what relative degree of weight this pertains to. However, McBride discloses a VAD with a control system that is composed of plastic for the purpose of using flexible materials that are able to be deployed with in the body for surgical insertion and to prevent the risk of added stresses to heart failure cases. ([0006]) Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the invention to modify Yomtov to comprise a flexible shaft composed of a polymer material, as taught and suggested by McBride, for the purpose of preventing the risk of added stresses to heart failure cases during surgical insertion. ([0006])
Regarding claims 33 and 34, Yomtov discloses that the signal processing circuitry can set the speed of the pump to reach a threshold of minimum cardiac demand but silent to mention wherein the predetermined minimum total peak blood flow is at least 6 L/min or 8 L/min. However, in a similar field of invention McBride mentions that the LVAD may be capable of pumping 4 L/min and more preferable 5 L/min or greater ([0146]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to modify Yomtov to allow the signal processing circuitry to pump preferably greater than 5 L/min, as taught and suggested by McBride, for the purpose of preventing the risk of added stresses to heart failure cases. ([0006])
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yomtov in view of Reich, further in view of Burke et al. (USP# 9,757,502).  Yomtov in view of Reich fail to expressly disclose a predetermined pulsatility in the range of 15-30 mmHg; however, in the same field of endeavor, Burke discloses a target pulsatility within the 15-30 mmHg range as a desireable target pulse pressure rotation speed (e.g. Col 21, ll 18-33, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to target a range of 15-30 mmHg, in order to provide a pump speed and pattern which is recognized as ideal for the cardiac system of a patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792